DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 7/23/2021 is acknowledged.  Claims 1-20 are pending.  Applicant identifies claims 1, 4, & 7-9 as generic to species A and B, claims 2-3 & 5-6 as specific to Species A, and claims 15-20 as specific to Species C, and identifies claims 2-3, 5-6, & 15-20 as being withdrawn from consideration.  It is further noted that claims 11-14 depend from claim 2, which is identified by Applicant as being specific to non-elected Species A.  Therefore, claims 11-14 are additionally withdrawn from consideration as being drawn to a non-elected invention.
Claims 1, 4, & 7-10 are either generic to both the elected species and at least one other species, as identified by Applicant, or are specific to the elected species.  Thus claims 1, 4, & 7-10 are examined below.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “a drive shaft operably coupled with the gear train and having ramped teeth on its output end” (ll. 7-8) is believed to be in error for - - a drive shaft operably coupled with the gear train, the drive shaft having an output end and ramped teeth on the output end - -.
The recitation “an output shaft having a first end with mating ramped teeth that are selectively operably coupled to the drive shaft and a second end configured to be operably coupled to and rotate with the engine, the ramped teeth allow for driving torque transfer from the drive shaft to the output shaft and the ramped teeth slide on each other” (ll. 10-13) is believed to be in error for - - an output shaft having a first end and a second 
The recitation “a first and second end” (l. 15) is believed to be in error for - - a first end and a second end - -.
The recitation “a magnetic coupling selectively linking” (l. 17) is believed to be in error for - - a magnetic coupling configured to selectively link - -.
The recitation “connector, when” (l. 18) is believed to be in error for - - connector, wherein when - -.
	Regarding Claim 2:
The recitation “and the connector that is configured” (l. 2) is believed to be in error for - - and on the connector, the magnetic coupling dipole configured - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1, 4, & 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the recitation “the ramped teeth” (l. 12) is vague and indefinite because it is unclear whether this refers to the “ramped teeth” at line 7, the “mating ramped teeth” at line 10.
Regarding Dependent Claim 8, the recitation “the blocking mechanism comprises a biasing mechanism moveable between a retracted position… and an expanded position…” is vague and indefinite because it is unclear whether this limitation is inherently included in claim 7, from which claim 8 depends.  Claim 7 recites the blocking mechanism in such a way as to be presumed to invoke 35 U.S.C. 112(f) (i.e. generic terminology “blocking mechanism” followed by functional language “configured to bar the output shaft from operably coupling with the drive shaft” which corresponds with the biasing mechanism as recited in claim 8 (which itself corresponds with a compressive spring in the specification; para. [0032]).  It is unclear whether 
Dependent Claims 4, 7, & 9-10 are rejected under 35 U.S.C. 112(b) for their dependence from claim 1.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Dependent Claim 8, the recitation “the blocking mechanism comprises a biasing mechanism moveable between a retracted position… and an expanded position…” appears to fail to further limit claim 7, from which claim 8 depends.  Claim 7 recites the blocking mechanism in such a way as to be presumed to invoke 35 U.S.C. 112(f) (i.e. generic terminology “blocking mechanism” followed by functional language “configured to bar the output shaft from operably coupling with the drive shaft” which corresponds with the biasing mechanism as recited in claim 8 (which itself corresponds with a compressive spring in the specification; para. [0032]).  The biasing mechanism (i.e. the compressive spring as configured) in claim 8 appears to be identical to the blocking mechanism in claim 7, if 35 U.S.C. 112(f) is invoked.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, & 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,519,866. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader than the patent claims and the patent claims recite each and every limitation in the application claims.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach, in combination with the other limitations of the claim, the first end of the connector is coupled to the drive shaft.
The closest prior art is Burch in view of Schindel (discussed below in the “Examiner Comment” section concerning the allowability of claim 1 if the double patenting rejections are overcome), which fails to teach the limitations of claim 1.  The double patenting rejection above does not include a rejection of claim 10 because claim 1 of U.S. Patent 10,519,866 fails to recite the first end of the connector is coupled to the drive shaft.  In fact, the patent’s claim 1 recites that the first end of the connector is coupled to the output shaft instead of the drive shaft.  While the designation of an end as “first” or “second” conveys no structure, the connector in the application and the patent each have an end that is selectively linked to one shaft and another end that is “coupled” to the other shaft (i.e. one end is removably coupled via the magnetic coupling to one shaft while the other end is fixedly coupled to the other shaft, the connector is “fixedly” coupled to a different shaft in the application than in the patent). 

Examiner Comment
Should Applicant (1) amend to obviate the double patenting rejections above, or submit a terminal disclaimer to do the same, and (2) amend Claim 1 to overcome the rejection under 35 U.S.C. 112(b), Claim 1 would be otherwise allowable over the prior art for the reasons below.
The closest prior art is Burch 5267433 in view of Schindel 2908170.  Burch teaches an air turbine starter (Fig. 1) for starting an engine, comprising: a housing (12, 13) defining an inlet (16), an outlet (18), and a flow path (14) extending between the inlet and the outlet for communicating a flow of gas there through; a turbine member (20) journaled within the housing and disposed within the flow path for rotatably extracting mechanical power from the flow of gas; 

The proposed combination of Burch with Schindel, however, fails to teach the drive shaft having ramped teeth on its output end and when back driving torque is transmitted the connector is moved away from at least a portion of the magnetic coupling (ramped teeth 19 and 21 are on 13 and output shaft 23/25/27, respectively, but 13 has to be the connector, rather than part of the drive shaft, since the connector must be capable of being “moved away” from a portion of the magnetic coupling as recited in the last line of claim 1, thus 51/37/35 which is axially stationary cannot be the connector, and since 13 which does move as claimed cannot be both the connector and the shaft at the same time, the prior art fails to teach the teeth located as claimed in combination with the connector functionality as claimed).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741